Citation Nr: 1432721	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a respiratory condition. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to January 1984 and from January 1991 to June 1991.  He served in the United States Navy Reserve in between these periods, presumably with various periods of active duty for training and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, RO, which denied the benefits sought on appeal.

In November 2010, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2011, the Board issued a decision which dismissed a claim of service connection for a neck disability and remanded the respiratory condition, low back, and left knee service connection claims to the Appeals Management Center (AMC) for additional development.  The case returns for appellate consideration.

In May 2014, the Veteran submitted a packet of additional material in support of his claims.  This material is either not relevant to the appealed claims or is duplicative of evidence considered by the AMC.  No waiver of initial consideration is necessary.  38 C.F.R. §§ 19.37, 20.1304(c) (2013).




FINDINGS OF FACT

1.  The Veteran's low back disability was not chronic during service, has not been continuously symptomatic since separation from service, was not manifest to a compensable degree within one year of separation from service, and is not related to any incident of service.

2.  The Veteran's left knee disability was not chronic during service, has not been continuously symptomatic since separation from service, was not manifest to a compensable degree within one year of separation from service, and is not related to any incident of service.

3.  The Veteran's respiratory conditions of COPD and sleep apnea were not manifest during service and are not related to any incident of service.

4.  The Veteran's in-service and current symptoms of allergies are seasonal and other acute allergic manifestations subsiding on the absence of or the removal of the allergen.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).

3.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An April 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in August 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

During the November 2010 Board hearing, to assist the Veteran, the undersigned Acting Veterans Law Judge discussed the evidence necessary to substantiate a claim for service connection, inquired as to basis of the Veteran's contentions, and indicated that evidence supportive of those contentions would assist him in substantiating his appeal.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claims file contains notations that the Veteran is not working and is on disability, presumably through the Social Security Administration (SSA).  See, e.g., November 2006 VA clinic note, June 2012 VA examination report.  The records state clearly that the Veteran is on disability due to a neck disability incurred in a 2002 motor vehicle accident, for which service connection has been denied.  See August 2007 rating decision.  Accordingly, SSA records would not have a reasonable possibility of substantiating his claims and therefore it is not necessary to obtain them.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Veteran was afforded June 2011 and June 2012 VA medical examinations to obtain opinions as to whether his respiratory, low back, or left knee disabilities were the result of service.  The opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board remanded this case in April 2011 so that outstanding VA treatment records could be associated with the claims file and that the Veteran could be provided VA examinations in conjunction with these claims.  

As to the outstanding treatment records, the Board requested that available records from the Birmingham and Huntsville, Alabama VA facilities from February 2008 to the present and records from the St. Petersburg and Orlando, Florida, VA facilities from 1983 to the present.  The Board also requested that the Orlando Naval Hospital records be searched.  The Veteran's Birmingham and Huntsville VA treatment records were associated with the claims file in May 2011 and July 2012.  The Veteran's VA treatment records from Tampa Bay from 1983 to the present were obtained in 2011.  A September 2012 Formal Finding of Unavailability states that the Bay Pines VA Medical Center (MC) (serving the St. Petersburg area) indicated in August 2012 that they had no available records for this Veteran.  The Board notes that the AMC incorrectly requested records from 1986 to the present rather than 1983 to the present in August 2012.  The AMC stated in the Formal Finding that the Veteran had been contacted by telephone about the unavailable records and reported that he had never been treated at the Bay Pines VA facility.  Thus, the request error is harmless and the Board finds that remand to correct the records request to the Bay Pines VAMC would be futile.  The AMC also determined that the Orlando Naval Hospital closed in March 1995.  See Base Realignment and Closure Program Management Office webpage, printed for record May 11, 2011.  A May 2011 PIES report indicates that there were no medical records at the archives for the Orlando Naval Hospital from 1983 to the present.  The Veteran was notified about the lack of records from the Orlando Naval Hospital and the need for him to produce or identify alternative records in September 2011.  The Board notes that the service treatment records originally obtained by the RO in 1985 and 1995 contain many pages of treatment records from the Orlando Naval Hospital.  In light of the foregoing, the Board finds that there are no sources of outstanding records from VA or the Orlando Naval Hospital.  Moreover, all necessary notice regarding the failure to obtain records has been provided.  38 C.F.R. § 3.159(e).  The Board concludes that the AMC complied substantially with remand instructions regarding records.

The necessary VA examinations occurred in June 2011 and June 2012, as discussed.  The Board finds that the Appeals Management Center complied substantially with April 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Veteran has alleged multiple, alternative theories of entitlement to service connection which the Board will address in turn.

The record reflects that the Veteran has current diagnoses of chronic obstructive pulmonary disease (COPD), sleep apnea, low back degenerative disc disease (DDD), and left knee arthritis.  See June 2011 VA respiratory and spinal examination report; June 2012 VA left knee examination report.  

Due to the varying theories of entitlement available for each claim, the Board will address the low back and left knee disabilities before the respiratory condition claim and, finally, address two theories of entitlement recently raised by the Veteran.  

a. Low Back and Left Knee Disabilities

The Veteran contends that he had injuries to his back and left knee during both periods of active service resulting in his current disabilities.  The Board will address service connection to the July 1978 to January 1984 period before considering service connection to the January to June 1991 period of active service.  The Board also notes that the Veteran was active in the Reserves between and after these periods of active service, but the Veteran has presented no contentions regarding an incurrence event, injury, or disease during a Reserve service period.  Thus, the Board limits the scope of this decision to the two periods of active service.

Initially, the Board notes that both the low back and left knee disorders are "chronic diseases."  The low back DDD is a form of arthritis.  See Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (treating intervertebral disc syndrome as arthritis).  The Veteran's left knee disability has been diagnosed as arthritis.  Arthritis is a "chronic disease" for VA compensation purposes.  38 C.F.R. § 3.309(a).  Where there is a "chronic disease" shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Even if the criteria for service connection for a chronic disease are not met, service connection may yet be available on a direct basis.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Service connection for a disability on a direct basis requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, the Board must address the chronic disease provisions in both periods of active service before addressing direct service connection.  

1. July 1978 to January 1984 Period of Service

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  Accordingly, he is a lay witness.  38 C.F.R. § 3.159(a).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds initially that the diagnosis of DDD or arthritis is outside the Veteran's competency to diagnose.  The Veteran points to an October 1982 treatment record as the injury in which his back DDD was incurred.  On direct contemporaneous examination, the Veteran was not diagnosed with a form of arthritis.  As will be discussed below, the Veteran was diagnosed with a muscle strain.  The Veteran contends that he had continuous symptoms of back pain thereafter, on which he bases his opinion.  Whether a given injury may result in the development of arthritis depends on physical processes internal to the body and generally beyond the scope of the five senses.  Even the diagnosis of arthritis of the back and left knee in this case by a medical professional required X-ray imaging.  Moreover, the Veteran has not stated that he was told that he had arthritis during the first period of service or for many years afterward.  The first recorded X-ray imaging showing a low back or left knee disorder was a February 1998 report indicating patellar spurring in the left knee.  The final diagnosis was chondromalacia patella.  The Board finds that the question of whether the Veteran had arthritis or even characteristic manifestations of arthritis during service, continuously since service, or within one year of service separation is beyond the Veteran's lay competency.  Where a matter of fact or opinion falls outside the realm of lay competency, the Board must rely on medical evidence.  Id.  

The Veteran's service treatment records generally do not record ongoing back pain as alleged by the Veteran.  The Veteran emphasized a service treatment record covering September and October 1982 in his June 2009 VA Form 9.  The October 1982 entry indicates that the Veteran was seen for thoracic pain following a basketball game where he twisted while catching rebound.  The assessment was a muscle strain, not arthritis.  

A January 1984 separation from service physical examination report indicates that the Veteran's spine was normal.  A November 1985 Reserve enlistment examination report indicated that the Veteran's spine was normal.  A chest X-ray was also normal.  The Veteran also completed a report of medical history in which he denied recurrent back pain.  A February 1987 Reserve annual physical examination report was similar.  

The Board finds that the Veteran's low back DDD was not chronic during his first period of service.  Although the Veteran is competent to report back pain, he appears to confuse the thoracic from lumbar regions of the spine.  The October 1982 treatment record on which he relies does not refer to low back pain.  A mere complaint of joint pain during service is not enough to establish chronicity.  38 C.F.R. § 3.303(b).  The in-service manifestations must be sufficient to identify the disease entity at the time.  In this case, the diagnosis of DDD did not occur until decades later.  The June 2011 VA examination report implicitly concludes that the Veteran's complaints of back pain were not enough to constitute arthritis during service.  Service connection for low back DDD based on chronicity for the first period of service is not warranted.  38 C.F.R. § 3.303(b).  

The Board also finds that the Veteran's low back DDD has not been productive of symptoms continuously since the Veteran's first period of service.  Although the Veteran now contends that he has had continuous back pain, he denied such recurrent back pain in 1985 and 1987.  His statements are of little credibility.  The Board places great probative weight on contemporaneous statements, contrasted with statements made decades after the fact and in pursuit of benefits.  Service connection for low back DDD based on continuity of symptomatology for the first period of service is not warranted.  38 C.F.R. § 3.303(b).  

The Board also finds that the Veteran's low back DDD was not manifest to a compensable degree within one year of separation from service in January 1984.  The Board has already found the Veteran's account of back pain during the first period of service and thereafter not credible.  The contemporaneous evidence shows that the Veteran had no complaints of back pain.  Some sort of limitation of motion or painful motion would be necessary for a compensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, Arthritis, Degenerative (2013).  The preponderance of the competent, credible evidence demonstrates that the Veteran had no symptomatology of the low back between January 1984 and January 1985.  The Board concludes that service connection on a presumptive basis following the January 1984 separation from service is not warranted.  38 C.F.R. § 3.307(a).  

In light of the foregoing, the Board concludes that the criteria for service connection for low back DDD based on either chronicity, continuity of symptomatology, or compensable manifestations within one year of service separation are not met for the first period of active service.  38 C.F.R. §§ 3.303(b), 3.307(a).

The Board also concludes that service connection is not warranted for the left knee arthritis under the chronic disease provisions.  38 C.F.R. §§ 3.303(b), 3.307(a).  First, the Veteran reports that he injured his knee in a motor vehicle accident in September 1983.  The Veteran's service personnel and treatment records show that he was indeed in such an accident and that he suffered multiple contusions and abrasions, though no mention of the left knee is made.  The Board notes, however, that injuries are not diseases.  There is no evidence that he was told he had arthritis or that he suspected he had arthritis or that he had any disorder of the left knee other than the motor vehicle accident injury.  Thus, the record does not establish that left knee arthritis was chronic during service.  Second, the Veteran testified that he injured his knee in September 1983 and that he now had knee pain, popping, give way and one instance of swelling.  November 2010 Board Hearing Tr. at 8.  The Veteran's remaining statements in support of his left knee claim and the VA, service department, and private treatment records in the file do not suggest that the Veteran had left knee problems during his first period of service, continuously since service, or within one year of separation from service in January 1984.  Thus, the Board finds that left knee arthritis was not chronic during service, has not been productive of symptoms continuously since service, and was not manifest to a compensable degree within one year of separation from service in January 1984.  Accordingly, the criteria for service connection for left knee arthritis based on chronicity, continuity of symptomatology, or compensable manifestations within one year of service separation are not met for the first period of active service.  38 C.F.R. §§ 3.303(b), 3.307(a).

2. January to June 1991 Period of Service

As to the low back, the Veteran stated that he was assigned to be an ambulance driver and aggravated his back condition lifting litter patients into the ambulance.  See June 2009 VA Form 9.  His testimony before the undersigned only stated that he injured and had pain in his low back beginning during the 1978 to 1984 period of active service.  November 2010 Board Hearing Tr. at 3-4.  

As to the left knee, the Veteran stated that his left knee disability was the result of his deployment to the Middle East because of physical training such as running in boots on hard surfaces and duties outside his military occupational specialty while deployed in the Persian Gulf.  See June 2009 VA Form 9.  The Veteran stated that he was assigned to be an ambulance driver and twisted his knee lifting litter patients into the ambulance.  Id.  However, in his testimony before the undersigned, the Veteran alleged that he injured his left knee during a motor vehicle accident in September 1983.  November 2010 Board Hearing Tr. at 7.  The Veteran indicated at the June 2012 VA examination that he had a left knee injury in his first period of service with additional pain during physical training and marches.  See June 2012 VA Examination Report.

Multiple injuries could have been incurred in both periods of active service without any conflict in the Veteran's accounts, but this does not mean that arthritis was manifest in either the low back or left knee during the second period of active service.  As discussed above, the presence of joint pain is not, without more, a sufficient basis for service connection based on chronicity.  38 C.F.R. § 3.303(b).  Even with competent and credible accounts of a back and knee injuries in the first and second service period and joint pain thereafter, the Board finds that the Veteran has inferred that the DDD and arthritis are related to these injuries.  As discussed, the Veteran is not competent to diagnose the ongoing joint pain as arthritis, given that arthritis is an internal process which is too medically complex for a lay person to assess.  The contemporaneous service treatment records and VA treatment records from immediately after service do not mention arthritis of the low back or left knee.  The June 2011 and June 2012 VA examination opinions implicitly assume that the complaints of joint pain were not characteristic manifestations of arthritis.  The Board finds, therefore, that the preponderance of the evidence demonstrates that there were not characteristic manifestations of arthritis of the low back and left knee during the January to June 1991 period of service.  38 C.F.R. § 3.303(b).

For the same reasons, the Board also finds that the arthritis was not productive of continuous symptomatology after service or manifest to a compensable degree within one year of service separation.  Again, the Veteran is not competent to determine whether recurring joint pain represented arthritis continuously after service.  Moreover, the first medical notation of arthritis was in 1998, almost seven years after separation.  Thus, the Board concludes that service connection under the chronic disease provisions is not warranted for either low back DDD or left knee arthritis based on the January to June 1991 period of service.  38 C.F.R. §§ 3.303(b), 3.307(a).  The Board turns to consider direct service connection.

3. Direct Service Connection

The Board also finds that the Veteran's current low back DDD and left knee arthritis are not related to any incident of either period of service.  Shedden, 381 F.3d at 1167.  

Although a lay witness may competently relate a current disability to an incident of service, the Veteran has not done so in this case.  See Kahana, 24 Vet. App. at 438.  The Veteran reported injuries during periods of active service, which are competent and credible.  His account of pain persistently thereafter is not credible, as discussed.  The Veteran now asserts, without credible foundation, that his current low back DDD and left knee arthritis are related to these in-service injuries.  There is no foundation in common lay knowledge, credible lay observable symptoms, or recounting the statements of competent medical experts for the Veteran's assertions.  The Board affords the Veteran's assertions of nexus no probative value.

The medical evidence preponderates against the low back and left knee claims.  The Veteran's service and regular VA treatment records do not discuss whether the low back and left knee disabilities may be related to service.  The question was confronted in the June 2011 and June 2012 VA examination reports.  The examiners found that the low back and left knee, respectively, were not likely related to service.  The June 2011 VA examination report indicates that the back pain did not become a chronic condition until after the 2002 motor vehicle accident, many years after service separation.  The June 2012 VA examination report states that the 1982 left knee injury was a contusion, which does not indicate joint or cartilage damage.  Additionally, the Veteran's arthritis was found several years after his final separation from service and was at a very mild state at the time.  The examiner explained that the arthritis was consistent with age and the physical nature of the Veteran's post-service occupation with a delivery company.  The factual bases of the opinions are consistent with the content of the medical evidence.  The Board has already called the credibility of the Veteran's account regarding onset of symptoms into question above; therefore, the examiners' reliance on the medical evidence is in accordance with the Board's view of the evidence.  The Board considers these opinions entitled to significant probative weight.  

In light of the foregoing, the Board finds that preponderance of the competent evidence demonstrates that the Veteran's current low back DDD and left knee arthritis are not related to any incident of either period of service.  Service connection on a direct basis must be denied.  Shedden, at 1167.  

b. Respiratory Condition

The Veteran does not allege and the record does not otherwise suggest that the respiratory disability is related to any event, injury, or disease of the Veteran's first period of service from 1978 to 1984.  Thus, the Board consideration of this claim is confined to the January to June 1991 period of service.

The Veteran's VA treatment records show that he was diagnosed with obstructive sleep apnea in January 2009 following a sleep study, for which the CPAP was prescribed.  Similarly, the Veteran was diagnosed with COPD by pulmonary function tests in May 2010.  The Veteran has also had ongoing diagnoses of allergic rhinitis for many years, beginning with a diagnosis of seasonal allergies in September 1998.  Thus, these current disabilities are well established.  Shedden, at 1167.

The June 2011 VA examination report which sets forth the current disabilities as COPD, sleep apnea, and allergic rhinitis, but also indicated that the Veteran had a positive history of dyspnea and bronchiectasis.  COPD, sleep apnea, and allergic rhinitis are not among the "chronic diseases" for VA compensation purposes.  38 C.F.R. § 3.309(a).  Bronchiectasis is, however, a "chronic disease" for VA purposes.  Id.  The Board notes that the Veteran does not have or had a diagnosis of bronchiectasis at any time during the pendency of this claim.  He has not reported that he was ever diagnosed with bronchiectasis.  The June 2011 VA examination report indicates at most a history of bronchiectasis.  The Board finds that the Veteran does not have a current disability of bronchiectasis.  The Board will not consider the provisions governing service connection for chronic diseases as to this claim.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Instead, direct service connection is available.  See Shedden, at 1167.  

The Veteran testified that he began having trouble breathing while stationed in Saudi Arabia and Iraq.  November 2010 Board Hearing Tr. at 5.  He reported stopping during physical training to catch his breath.  Id.  He testified that the problem had been persistent since his second period of service.  Id.  He denied having been diagnosed, but did state that he received a CPAP (continuous positive airway pressure) machine from VA.  Id. at 6.  His contention is that his current respiratory disorders are related to this difficulty breathing.  

The Veteran also claimed that his respiratory problems arose immediate after receiving immunizations and being forced to take pills prior to his deployment.  See June 2009 VA Form 9.  

The Board finds the Veteran is not competent to provide etiological opinions for COPD, sleep apnea, or allergic rhinitis.  As discussed, the Veteran is not a medical expert.  The COPD and sleep apnea diagnoses were offered only after specific laboratory testing, which indicates that even medical professionals require more than clinical observation to offer a valid diagnosis of both disorders.  The Board finds both disorders are medically complex.  The Veteran has not offered a plausible basis in common lay knowledge as to how he could offer a valid opinion as to the etiology of either condition.  He is competent to report lay observable symptoms.  These may lead only to post hoc rationalizations of relationships rather than probative evidence of nexus.  Indeed, the Veteran's June 2009 report of respiratory problems following immunizations and pill use appear to be post hoc rationalizations of the plainest sort.  The Veteran has not identified the immunizations or pills he used, or even repeated this assertion.  He has not reported that a medical expert has related any of the current disorders to any incident of service, whether the difficulty breathing or immunization or pill use.  The Board affords the Veteran's bare assertions of nexus to be without probative value.   

At the June 2011 VA examination, the examiner took a similar history from the Veteran as he reported during his November 2010 Board hearing.  Unlike prior statements, the Veteran admitted to tobacco use beginning in the 1980's.  The examiner indicated that in-service April and May 1991 treatment for sinusitis was from an infectious cause and "is a very different condition" from the current COPD and sleep apnea.  The examiner determined that there was no evidence that COPD or sleep apnea was caused by exposures based on the service treatment records.  The examiner stressed the Veteran's long history of tobacco use.  The examiner emphasized that the Veteran reported a history of allergic rhinitis dating back to before he entered service.  The examiner concluded that the COPD, sleep apnea, and allergic rhinitis were not at least as likely as not related to service.  The Board notes that this is the only medical opinion on point in the record.  

According to the chronology provided by the Veteran at the June 2011 VA examination, he was using tobacco products during his January to June 1991 period of service.  Disabilities resulting from the use of tobacco products during service are generally not subject to direct service connection unless otherwise subject to service connection on some other basis, that the disability became manifest during service, or can be service-connected under 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316.  38 C.F.R. § 3.300 (2013).  Read as a whole, the June 2011 VA medical opinion indicates that the current disabilities are not related to the complained of sinusitis in service.  The examiner characterized the sinusitis as "a very different condition," such that there is no other basis of service connection apart from tobacco use.  Additionally, the current disabilities of COPD and sleep apnea are not subject to service connection under any of the regulations mentioned.  Thus, for service connection to be granted, the disabilities must have been manifest during service.  38 C.F.R. § 3.300(b).  

The Board finds that the COPD and sleep apnea were not manifest during service.  The Veteran's service treatment records do not mention COPD or sleep apnea.  The Veteran's VA treatment records show that he underwent pulmonary function tests in December 2006.  At that time, no diagnosis was offered.  The COPD diagnosis was assigned after another pulmonary function test in May 2010.  Thus, the Veteran's COPD was not manifest as a disorder until nearly two decades after separation from the second period of active service.  The Veteran was evaluated for sleep apnea in January 2009 because of complaints of snoring, interruptions in breathing, and waking up light headed.  The Veteran has not complained of such symptoms as occurring during the January to June 1991 period of service.  No contemporaneous complaints were recorded in his service treatment records.  The January 2009 description of symptoms suggests that a complex medical evaluation was ordered based on lay observable symptoms other than the Veteran's complaints of shortness of breath while running.  Thus, there is no reason to find that the sleep apnea was manifest during service.  In light of the foregoing, the Board finds that COPD and sleep apnea were not manifest during service and are not related to any event, injury, or disease occurring during the second period of service for which service connection may be granted.  38 C.F.R. §§ 3.300, 3.303.  Service connection is not warranted for either COPD or sleep apnea.  Shedden, at 1167.  

As to the allergic rhinitis, service connection diseases of allergic etiology must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  38 C.F.R. § 3.380.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Id.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  Id.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id.  

The June 2011 VA examination report indicates that the Veteran reported allergies as a child.  A September 1998 VA treatment note also indicated childhood seasonal allergies.  

The Veteran's May 1978 entrance to service physical examination report does not note the existence of allergies.  Thus, the Veteran is presumed sound at entry.  38 C.F.R. § 3.304(b).  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the disorder both preexisted service and was not aggravated by service.  Id.  

Initially, the Board finds that seasonal allergies are within the competency of lay persons to diagnose.  Jandreau, 492 at 1377.  Seasonal allergies are common, simple, and within the realm of common lay knowledge.  Additionally, the allergies are associated with clear manifestation subsiding on the absence or removal of the allergen such that post hoc observations of onset and cessation of lay observable symptoms are indeed a valid basis for a lay opinion.  Id.  Thus, although the clinical examiners did not note seasonal allergies at entrance to service, the Veteran's report of seasonal allergies is competent evidence to establish clearly and unmistakably that the allergies existed prior to service. 

The Veteran's service treatment records do not diagnose allergic rhinitis but mention hay fever occasionally.  A May 1978 entrance to service and a January 1984 separation from service physical examination reports indicate clinically normal nose, sinuses, mouth and throat, and head, face, and neck.  No report of medical history from either examination is of record.  The Veteran denied a history of hay fever in a November 1985 report of medical history for enlistment in the Reserves.  The Veteran was normal on clinical examination apart from an abdominal scar.  The Veteran endorsed hay fever on a February 1987 report of medical history in connection with an annual physical examination for the Reserves.  An examiner's note indicates that he had mild hay fever, not considered disqualifying.  An August 1990 dental health questionnaire indicates that the Veteran denied hay fever but endorsed sinus problems.  

The Veteran's VA treatment records assess the problem as seasonal allergies and allergic rhinitis.  A September 1998 VA clinic note indicates that the Veteran had seasonal allergies.  Later assessments, such as the June 2011 VA examination report, indicate that the Veteran has allergic rhinitis.  

In light of the foregoing, the Board finds that the whole evidentiary record clearly and unmistakably shows that the Veteran's seasonal allergies, or allergic rhinitis, clearly and unmistakably existed prior to service entrance in 1978.  

The Board also finds that the Veteran's seasonal allergies, or allergic rhinitis, did not increase in severity during either period of service.  The Veteran has not provided a description of increased allergic rhinitis or allergy symptoms during either period of service, despite his competency to do so.  The remaining evidence, including the medical evidence recounted above, does not indicate that the allergy symptoms worsened in any way during either period of active service.  At best, the Veteran recounted that he "had chronic allergies all his life even prior to service."  Even when read sympathetically, this statement only shows a constant condition, chronic allergies, present through service.  It does not tend to prove any form of worsening.  Aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In light of the lack of evidence of an increase in severity during service, the Board finds that the presumption of soundness is rebutted as to allergic rhinitis.  The second service connection element is not met and service connection may not be awarded for allergic rhinitis.  Shedden, at 1167.

c. Additional Theories of Entitlement

During the pendency of this appeal, the Veteran has submitted internet articles regarding two alternative theories of entitlement.  

The Veteran submitted a copy of an informational Internet page in May 2014 concerning undiagnosed illnesses associated with service in Southwest Asia during the Persian Gulf War period.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The presumptions concerning undiagnosed illnesses are only available for those disorders that are either medically unexplained, meaning that no diagnosis is possible, or are specifically designated as related to environmental hazards.  38 C.F.R. § 3.317.  As discussed, the Veteran has diagnoses of COPD, sleep apnea, allergic, rhinitis, low back degenerative disc disease and left knee arthritis.  Because there are medical diagnoses and these diagnoses do not appear on the designated list, the Veteran cannot prevail under the undiagnosed illness presumption.  Id.  

The Veteran also submitted a copy of an informational Internet page in May 2014 concerning VA healthcare benefits for diseases possibly associated with drinking water contamination at Camp Lejeune, North Carolina between 1957 and 1987.  None of the Veteran's respiratory, low back, or left knee disorders appears on the list of diseases associated with the drinking water contamination.  There is no plausible, competent basis either lay or medical on which to relate the Veteran's current disabilities to drinking water contamination.  Service connection is not available on this basis either.  Shedden, at 1167.

As such, the Board finds that the preponderance of the evidence is against the Veteran's low back, left knee, and respiratory condition claims regardless of the theory of entitlement.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a respiratory condition is denied. 




____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


